DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/9/20 and 3/11/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jersenius et al. (US Publication 2013/0322493).
Regarding claims 1 and 8, Jersenius teaches a method and a terminal device, comprising: (i.e. fig. 12 shows a UE (terminal device) comprising a 
 	a transceiver, configured to receive first indication information sent by a network device; (i.e. fig. 4 shows a UE (10) may receive a scheduling grant (404) sent by base station (12), the grant may be sent without first receiving a scheduling request (SR); see paragraphs 36 - 38) and
 	a processor, configured to determine, based on the first indication information, one or more frequency hopping bandwidths used by the terminal device to send a physical uplink shared channel resource. (i.e. fig. 4 shows the UE may determine a frequency hopping configuration for transmission on a PUSCH based upon the received scheduling grant which may include bandwidth for a PUSCH and offset information; see paragraphs 37, 38, 45 - 49) (i.e. fig. 5 shows the frequency hopping bandwidth of the PUSCH that is scheduled)
Regarding claims 2 and 9, Jersenius teaches the device according to claim 1, wherein when receiving the first indication information sent by the network device, the transceiver is configured to: receive higher layer signaling sent by the network device, wherein the higher layer signaling carries the first indication information; or receive MAC CE signaling sent by the network device, wherein the MAC CE signaling carries the first indication information; or receive DCI signaling 
Regarding claims 3 and 10, Jersenius teaches the device according to claim 1, wherein the first indication information carries a frequency hopping bandwidth activated by the network device, the activated frequency hopping bandwidth is used by the terminal device to send the physical uplink shared channel resource, the activated frequency hopping bandwidth is at least one frequency hopping bandwidth activated by the network device in the frequency hopping bandwidths of the terminal device, and the frequency hopping bandwidths of the terminal device are configured by the network device for the terminal device based on an uplink bandwidth part on which the terminal device works. (i.e. the scheduling grant may comprise the frequency hopping bandwidth of the PUSCH, which is used by the UE to transmit, by frequency hopping, on the scheduled PUSCH bandwidth and offsets; see paragraphs 45 - 49)
Regarding claims 4 and 11, Jersenius teaches the device according to claim 3, wherein each frequency hopping bandwidth of the terminal device comprises at least one subband, and a quantity of subbands comprised in each frequency hopping bandwidth is configured by the network device for the terminal device by 
Regarding claims 5 and 12, Jersenius teaches the device according to claim 1, wherein the first indication information carries a subband activated by the network device, a frequency hopping bandwidth formed by the activated subband is used by the terminal device to send the physical uplink shared channel resource, and the activated subband is activated by the network device in subbands that completely overlap with an uplink bandwidth part on which the terminal device works in frequency domain and that are in the uplink system bandwidth. (i.e. fig. 6 shows the UE may transmit on the PUSCH based upon a configured system bandwidth with completely overlaps activated subbands that are used by the UE to transmit the PUSCH information; see paragraphs 50 - 55)
Regarding claims 6 and 13, Jersenius teaches the device according to any one of claims 1, wherein the terminal device sends, in a unit of a slot, the physical uplink shared channel resource to the network device, one slot comprises a first time unit and a second time unit, and the transceiver is further configured to:
receive second indication information sent by the network device, wherein the second indication information is used to indicate a frequency-domain offset of 
Regarding claims 7 and 14, Jersenius teaches the device according to claim 1, wherein the transceiver is further configured to: send the physical uplink shared channel resource to the network device in one of the frequency hopping bandwidths indicated by the network device. (i.e. figs. 5 and 6 shows the UE may transmit on the PUSCH in the allocated frequency hopping resources; see 44, 52, 53)
Regarding claims 15, Jersenius teaches a network device, comprising: : (i.e. fig. 10 shows a BS (network device) comprising a processor, memory and transceiver for executing instructions for network communications; see paragraphs 71 - 74)

 	a transceiver, configured to send the first indication information to the terminal device. (i.e. fig. 4 shows the BS may transmit a scheduling grant (404) to the UE with the determined information, the grant may be sent without first receiving a scheduling request (SR); see paragraphs 36 - 38)
Regarding claims 16, Jersenius teaches the device according to claim 15, wherein when sending the first indication information to the terminal device, the transceiver is configured to: send higher layer signaling to the terminal device, wherein the higher layer signaling carries the first indication information; or
send MAC CE signaling to the terminal device, wherein the MAC CE signaling carries the first indication information; or send downlink control information signaling to the terminal device, wherein the downlink control information 
Regarding claims 17, Jersenius teaches the device according to claim 15, wherein when generating the first indication information, the processor is configured to: activate at least one frequency hopping bandwidth in the frequency hopping bandwidths of the terminal device, wherein the frequency hopping bandwidths of the terminal device are configured by the network device for the terminal device based on an uplink bandwidth part on which the terminal device works; and generate the first indication information based on the activated frequency hopping bandwidth, wherein the first indication information carries the activated frequency hopping bandwidth, and the activated frequency hopping bandwidth is used by the terminal device to send the physical uplink shared channel resource. (i.e. the scheduling grant may comprise the frequency hopping bandwidth of the PUSCH, which is used by the UE to transmit, by frequency hopping, on the scheduled PUSCH bandwidth and offsets; see paragraphs 45 - 49)
Regarding claims 18, Jersenius teaches the device according to claim 15, wherein when generating the first indication information, the processor is configured to: divide an uplink system bandwidth into a plurality of subbands; activate at least one subband in subbands that completely overlap with an 
Regarding claims 19, Jersenius teaches the device according to claim 15, wherein the network device schedules, in a unit of a slot, the terminal device to send the physical uplink shared channel resource, and one slot comprises a first time unit and a second time unit;
the processor is further configured to generate second indication information, wherein the second indication information is used to indicate a frequency-domain offset of a physical resource block used by the terminal device to send the physical uplink shared channel to the network device in the second time unit in the frequency hopping bandwidth relative to a physical resource block used by 
the transceiver is further configured to send the second indication information to the terminal device. (i.e. fig. 5 shows the UE after receiving an indication of system bandwidth from UL scheduling the UE may also receive an indication an offset in the frequency direction the UE may then transmit on the PUSCH according to time domain resources (slots); see paragraphs 44 - 49)
Regarding claims 19, Jersenius teaches the device according to claim 15, wherein the transceiver is further configured to: receive, in the frequency hopping bandwidth on which the physical uplink shared channel resource is located, the physical uplink shared channel resource sent by the terminal device. (i.e. figs. 5 and 6 shows the UE may transmit on the PUSCH in the allocated frequency hopping resources; see 44, 52, 53)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
April 6, 2021Primary Examiner, Art Unit 2471